
	

116 S1193 IS: Abandoned Mine Land Reclamation Fee Extension Act
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1193
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Manchin (for himself, Mr. Jones, Mr. Warner, Mr. Kaine, Ms. Duckworth, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act of 1977 to extend the period during which
			 certain reclamation fees are required to be paid.
	
	
		1.Short title
 This Act may be cited as the Abandoned Mine Land Reclamation Fee Extension Act.
 2.Abandoned mine land reclamation feeSection 402(b) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(b)) is amended by striking September 30, 2021 and inserting September 30, 2036.
		
